In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2584 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

MATTHEW ELDER, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
          Southern District of Indiana, Evansville Division. 
          No. 13‐cr‐00017 — Richard L. Young, Chief Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 9, 2016 — DECIDED OCTOBER 25, 2016 
                ____________________ 

   Before POSNER, MANION, and WILLIAMS, Circuit Judges. 
    MANION, Circuit Judge. Matthew Elder was convicted for 
conspiracy to distribute methamphetamine and sentenced to 
a mandatory term of life imprisonment. He now appeals his 
conviction and sentence. For the reasons that follow, we af‐
firm  Elder’s  conviction  but  vacate  his  sentence  and  remand 
for resentencing. 
2                                                                   No. 15‐2584 

                               I. BACKGROUND 
A. Trial and Conviction 
    In 2013 Matthew Elder (“Elder”) and seven codefendants, 
including his father Bill Elder (“Bill”), were charged in a su‐
perseding indictment with conspiring to traffic large quanti‐
ties of methamphetamine from Arizona to southwest Indiana. 
Elder and Bill pleaded not guilty and went to trial, while the 
remaining codefendants all pleaded guilty. 
    At trial, Elder’s coconspirators testified in detail about his 
involvement  in  the  conspiracy.  Perhaps  the  most  important 
testimony  came  from  coconspirator  Michael  Curinga,  who 
first met Elder in Arizona in the summer of 2012. Curinga be‐
gan  supplying  Elder  with  methamphetamine  for  personal 
use, though it wasn’t long before Elder expressed an interest 
in  buying  “large  quantities”  of  methamphetamine  to 
transport to Indiana.1 To that end, Elder introduced Curinga 
to Bill around October 2012, and the three met at a restaurant 
a few days later to exchange drugs. The deal went off without 
a  hitch.  Elder  gave  Curinga  a  cooler  with  money  inside. 
Curinga took the cooler to his supplier, replaced the money 
with methamphetamine, then returned to the restaurant and 
gave the cooler back to Bill and Elder. Curinga charged Bill 
and Elder $33,000 for the drugs. 
      Elder and Curinga continued to deal on very similar terms 
over the next several months. Each time, Elder gave Curinga 
a cooler packed with money; Curinga brought the cooler to 
his  supplier,  replaced  the  money  with  several  pounds  of 
                                                 
     1  Curinga  initially  testified  that  Elder  asked  him  for  3.5  ounces  of 

methamphetamine, but he later clarified that the two exchanged numer‐
ous pounds of methamphetamine during the conspiracy. 
No. 15‐2584                                                         3

methamphetamine, and then returned the cooler to Elder. On 
one occasion in December 2012, Curinga noticed that Elder’s 
payment for the drugs came up short. Elder insisted that the 
money was all there, and Curinga eventually decided to “eat 
the  difference”  because  the  deal  was  still  profitable.  But 
Curinga was not the only one concerned about Elder’s mal‐
feasance;  a  few  months  later,  Bill  called  Curinga  and  com‐
plained that Elder was “getting his hands in the money” and 
was bad for business. As a result, Bill and Curinga agreed to 
cut Elder out of the next delivery, which took place in Febru‐
ary 2013. 
    The jury also heard from a coconspirator named Michael 
Clark,  who  testified  that  he  purchased  methamphetamine 
from Bill and Elder at a Phoenix hotel in December 2012. Clark 
arrived  at  the  hotel  with  a  bag  of  money,  Bill  and  Elder 
counted  the  money,  and  Elder  left  with  the  money  and  re‐
turned a few hours later with methamphetamine. (Clark ex‐
plained  that  he  knew  the  substance  brought  by  Elder  was 
methamphetamine because he had been using that drug for 
the  past  twenty  years and  so  was  very  familiar  with  it,  and 
because the substance produced the same effect as metham‐
phetamine when he tried it.) Bill and Elder then distributed 
the  methamphetamine  among  the  three  of  them,  and  Clark 
transported his share of the drugs back to Indiana as usual. 
    Further evidence against Elder came from coconspirators 
Lauri Cupp and Terry Ward, who were dating and lived to‐
gether  at  Ward’s  house  in  Indiana  during  the  conspiracy. 
Ward used to travel to Phoenix with Bill to buy methamphet‐
amine and then bring it back to Ward’s house for further dis‐
tribution  among  the  conspirators.  A  portion  of  the  drugs 
would go to Cupp, who used some for herself and sold the 
4                                                          No. 15‐2584 

rest to her customers. On one particular drug run in Decem‐
ber 2012, Bill and Ward took longer than usual. Cupp testified 
that when they returned, she heard them angrily complaining 
that their trip was delayed because Elder gave them only part 
of the methamphetamine that he owed them. Defense counsel 
objected to Cupp’s testimony as hearsay, but the court admit‐
ted  the  testimony  under  the  coconspirator  exclusion  to  the 
hearsay rule. See Fed. R. Evid. 801(d)(2)(E). 
    Following trial, the jury found Elder guilty of conspiring 
to distribute 50 grams or more of methamphetamine and 500 
grams or more of a mixture or substance containing a detect‐
able amount  of methamphetamine, in violation of  21 U.S.C. 
§§ 841 and 846. 
B. Sentencing 
    Before  sentencing,  the  government  filed  an  information 
under 21 U.S.C. § 851 indicating that Elder had two prior Ar‐
izona  drug  convictions:  a  1999  conviction  for  possession  of 
equipment  or  chemicals  for  the  manufacture  of  dangerous 
drugs, and a 1997 conviction for possession of drug parapher‐
nalia. The government argued that Elder’s two prior convic‐
tions  were  “felony  drug  offenses”  under  21  U.S.C. 
§ 841(b)(1)(A), which requires a defendant to be sentenced to 
life  if  he  is  convicted  of  a  serious  drug  offense  after  having 
previously been convicted of two or more drug‐related felo‐
nies. The district court reluctantly agreed, explaining  that it 
believed a life sentence was overly harsh and unjust, but that 
it had no discretion to issue a lesser sentence under the stat‐
ute. Based on its finding that Elder’s prior convictions quali‐
fied  as  felony  drug  offenses,  the  court  sentenced  Elder  to  a 
mandatory term of life imprisonment in July 2015. 
No. 15‐2584                                                         5

                          II. DISCUSSION 
     Elder  raises  three  arguments  on  appeal.  First,  he  argues 
that the district court erred by allowing Cupp to testify about 
the  conversation  she  overheard  concerning  his  involvement 
in  the  conspiracy.  Second,  he  argues  that  the  jury’s  verdict 
must be overturned because it is not supported by sufficient 
evidence. Third, he argues that the district court erroneously 
imposed a mandatory term of life imprisonment. We address 
each argument in turn. 
A. Statements of Coconspirators 
    Elder  challenges  the  district  court’s  decision  to  admit 
Cupp’s  testimony  about  the  conversation  she  overheard  be‐
tween Bill and Ward when they returned from Arizona in De‐
cember 2012. In particular, he contends that the coconspirator 
exclusion  does  not  apply  because  the  conversation  was  not 
“in  furtherance  of  the  conspiracy.”  See  Fed.  R.  Evid. 
801(d)(2)(E). We review the district court’s ruling for an abuse 
of discretion and its underlying factual findings for clear er‐
ror. United States v. Johnson, 200 F.3d 529, 532 (7th Cir. 2000). 
     Federal Rule of Evidence 801 provides that a statement of‐
fered  against  a  party  is  not  hearsay  if  the  statement  was 
“made by the party’s coconspirator during and in furtherance 
of the conspiracy.” Fed. R. Evid. 801(d)(2)(E). Statements can 
further the conspiracy in a number of ways. “Some examples 
include  comments  designed  to  assist  in  recruiting  potential 
members, to inform other members about the progress of the 
conspiracy, to control damage to or detection of the conspir‐
acy, to hide the criminal objectives of the conspiracy, or to in‐
still confidence and prevent the desertion of other members.” 
6                                                          No. 15‐2584 

Johnson, 200 F.3d at 533. A coconspirator’s statement may sat‐
isfy  the  “in  furtherance”  requirement  even  if  the  statement 
was not “exclusively, or even primarily, made to further the 
conspiracy.”  United States v.  Cruz‐Rea, 626 F.3d 929,  937  (7th 
Cir. 2010) (internal marks omitted). 
    We see no error in the district court’s conclusion that the 
challenged statements in this case were made in furtherance 
of the conspiracy. Cupp testified that she heard Bill and Ward 
saying that Elder did not give them the agreed‐upon amount 
of  drugs  to  be  distributed  in  Indiana  as  planned.  Bill  and 
Ward’s  statements  directly  related  to  the  conspiracy’s  pro‐
gress  and  were  clearly  part  of  the  ordinary  “information 
flow” among conspirators designed to “help each perform his 
role.”  See  United  States  v.  Alviar,  573  F.3d  526,  545  (7th  Cir. 
2009) (internal marks omitted). The statements also worked to 
undermine confidence in Elder as a reliable drug source, and 
they alerted Cupp to a deficiency in her supply chain (recall 
that Ward got the drugs from Elder, while Cupp got her drugs 
from Ward) that resulted in an appreciable delay in business 
as  well  as  an  unanticipated  reduction  in  supply.  Far  from 
mere “narrative declarations” of past events, Johnson, 200 F.3d 
at  533,  the  statements  also  betokened  the  conspiracy’s  im‐
pending reorganization: shortly after complaining about El‐
der’s  misconduct,  Bill  called  Curinga  to  exclude  Elder  from 
future transactions because he was bad for business.  
    In  sum,  the  challenged  statements  were  made  between 
two conspirators, in the presence of a third conspirator, about 
a problem that  arose during a recent conspiratorial  transac‐
tion  with  a  fourth  conspirator,  and  that  appears  to  have 
prompted  a  decisive  remedial  change  in  the  conspiracy’s 
structure.  Under  these  circumstances,  there  was  plainly  a 
No. 15‐2584                                                            7

“‘reasonable basis’” to conclude that the statements furthered 
the conspiracy. See Cruz‐Rea, 626 F.3d at 937. Accordingly, the 
district court did not abuse its discretion in admitting Cupp’s 
testimony under Rule 801(d)(2)(E). 
B. Sufficiency of the Evidence 
    Elder next contends that the government presented insuf‐
ficient evidence to convict him of conspiracy. In considering 
the sufficiency of the evidence, “[w]e view the evidence in the 
light  most  favorable  to  the  government  and  will  overturn  a 
conviction only if the record contains no evidence from which 
a  reasonable  juror  could  have  found  the  defendant  guilty.” 
United States v. Longstreet, 567 F.3d 911, 918 (7th Cir. 2009); see 
also  United  States  v.  Jones,  222  F.3d  349,  352  (7th  Cir.  2000) 
(“[A]s long as any rational jury could have returned a guilty 
verdict, the verdict must stand.”). When challenging a convic‐
tion for insufficiency of  the evidence, the defendant bears a 
“heavy”  burden  that  is  “‘nearly  insurmountable.’”  United 
States v. Moses, 513 F.3d 727, 733 (7th Cir. 2008). 
    To  prove  a  conspiracy  charge,  “the  government  must 
show  both  that  a conspiracy  existed and  that the defendant 
knowingly agreed to join it.” United States v. Pagan, 196 F.3d 
884,  889  (7th  Cir.  1999).  The  essence  of  a  conspiracy  is  “an 
agreement to commit an unlawful act.” United States v. Baker, 
40 F.3d 154, 160 (7th Cir. 1994) (internal marks omitted). 
    Here,  the  government  introduced  ample  evidence  estab‐
lishing that Elder knowingly agreed with others to unlawfully 
distribute  methamphetamine  as  charged  in  the  superseding 
indictment.  Curinga  testified  that  he  and  Elder  negotiated 
several  high‐volume  deals  to  further  the  drug  ring’s  opera‐
tions in Indiana, and that Elder successfully introduced him 
8                                                            No. 15‐2584 

to  Bill  to  expand  the  drug  ring  and  increase  supply.  Addi‐
tional testimony showed that, around December 2012, Elder 
supplied methamphetamine to coconspirators Clark, Bill, and 
Ward, who then delivered the drugs to Indiana according to 
plan. Viewed in the light most favorable to the government, 
the  uncontroverted  testimony  of  Elder’s  coconspirators  was 
more  than  sufficient  to  enable  a  rational  jury  to  find  Elder 
guilty of the charged conspiracy beyond a reasonable doubt. 
     Elder’s arguments to the contrary are easily disposed of. 
He first argues that the evidence was insufficient because it 
“came  from  almost  entirely  biased  witnesses.”  As  we  have 
said  time  and  again,  however,  “[i]t  is  for  the  jury—not  the 
court of appeals—to judge the credibility of witnesses, and at‐
tacks on witness credibility are insufficient to sustain a chal‐
lenge to the sufficiency of the evidence.” United States v. Grif‐
fin,  84  F.3d  912,  927  (7th  Cir.  1996);  see  also  United  States  v. 
Curry,  79  F.3d  1489,  1497  (7th  Cir.  1996)  (noting  that  argu‐
ments challenging witness credibility are “wasted on an ap‐
pellate court” because “questions of credibility are solely for 
the trier of fact”). Indeed, “a conviction for conspiracy may be 
supported  by  testimony  that  is  ‘totally  uncorroborated  and 
comes  from  an  admitted  liar,  convicted  felon,  large  scale 
drug‐dealing,  paid  government  informant.’”  United  States  v. 
Pulido, 69 F.3d 192, 206 (7th Cir. 1995). The testimony of Elder’s 
coconspirators supports the verdict, and we will not second‐
guess  the  jury’s  assessment  of  their  credibility.  See  United 
States v. Rollins, 544 F.3d 820, 835 (7th Cir. 2008). 
    Elder further argues that the evidence at trial was deficient 
because,  when  questioning  Curinga  on  direct  examination, 
the prosecution made a reference to “3.5 pounds” of metham‐
phetamine  in  response  to  Curinga’s  testimony  that  Elder 
No. 15‐2584                                                       9

asked him for “3.5 ounces.” Elder argues that this discrepancy 
cast “enormous doubt” over Curinga’s subsequent testimony 
that  he  regularly  supplied  Elder  with  multiple‐pound  ship‐
ments of methamphetamine. Once again, this argument fails 
at the outset because it was distinctly within the province of 
the jury to weigh the consistency of Curinga’s testimony and 
assess his overall credibility. See United States v. Muthana, 60 
F.3d 1217, 1223 (7th Cir. 1995) (“Assessing a witness’[s] credi‐
bility ‘is a matter inherently within the province of the jury.’”). 
Elder  also  exaggerates  the  supposed  inconsistency  in 
Curinga’s testimony. Notwithstanding his initial reference to 
“3.5 ounces,” Curinga consistently testified, without prompt‐
ing  from  the  government,  that  he  and  Elder  negotiated  the 
sale of “large quantities” of methamphetamine; that, on sev‐
eral occasions, he supplied Elder with shipments of metham‐
phetamine  weighing  more  than  three  pounds  each;  that  the 
drugs were carefully packaged in “one pound bricks” before 
being placed in the cooler; and that a single deal was worth 
tens of thousands of dollars. 
    Finally, Elder challenges Clark’s testimony about the De‐
cember 2012 drug exchange at the Phoenix hotel, arguing that 
Clark’s identification of the exchanged substance as metham‐
phetamine was based on “pure speculation.” This argument 
borders on the frivolous. Clark testified that he had been us‐
ing methamphetamine for the previous twenty years; that he 
routinely traveled to Arizona to buy methamphetamine from 
his  coconspirators;  and  that,  when  he  did  so  in  December 
2012, the substance he obtained from Elder looked like meth‐
amphetamine and produced the same effect as methamphet‐
amine when he tried it. Clark’s testimony, viewed in the light 
most favorable to the prosecution, supports a reasonable in‐
10                                                        No. 15‐2584 

ference  that  the  substance  supplied  by  Elder  was  metham‐
phetamine. See United States v. Bradley, 165 F.3d 594, 596 (7th 
Cir. 1999) (noting that it is “common sense” that those who 
use, buy, and sell illegal drugs are the “real experts” on what 
those drugs are). 
    All in all, the government presented substantial evidence 
showing that Elder procured, possessed, trafficked, and dis‐
tributed large amounts of methamphetamine, and that he did 
so in furtherance of the conspiracy charged in the superseding 
indictment. Elder’s conviction is supported by sufficient evi‐
dence, and the jury’s verdict must stand. 
C. Mandatory Life Sentence 
    As  discussed  earlier,  the  district  court  in  this  case  reluc‐
tantly  imposed  a  mandatory  life  sentence  after  concluding 
that  Elder’s prior  two Arizona convictions  (one  in  1997  and 
one  in  1999)  qualified  as  “felony  drug  offenses”  under  21 
U.S.C. § 841. On appeal, Elder argues that his 1997 conviction 
was not a conviction for a felony drug offense because it was 
not punishable by more than one year  imprisonment. Elder 
did not raise this argument at sentencing, so our review is for 
plain error only. See United States v. Gray, 332 F.3d 491, 492 (7th 
Cir. 2003); Fed. R. Crim. P. 52(b). 
    Under § 841’s “three strikes” provision, a person who con‐
spires  to  distribute  50  grams  or  more  of  methamphetamine 
must be sentenced to life in prison if he has previously been 
convicted  of  two  or  more  felony  drug  offenses.  21  U.S.C. 
§ 841(b)(1)(A). For purposes of § 841, a prior offense is a “fel‐
ony drug offense” only if, among other things, it is “punisha‐
ble by imprisonment for more than one year.” 21 U.S.C. § 802 
(44). Although Elder’s 1997 offense of conviction—possession 
No. 15‐2584                                                                       11

of  drug  paraphernalia  in  violation  of  Ariz.  Rev.  Stat.  Ann. 
§ 13‐3415(A)—is  presently  punishable  by  imprisonment  for 
more than one year, the offense carried a one‐year maximum 
sentence  at  the  time  of  Elder’s  conviction  in  1997.  Compare 
Ariz. Rev. Stat. Ann. § 13‐702(D) (effective Jan. 1, 2009), with 
Ariz. Rev. Stat. Ann. § 13‐701(C) (amended Jan. 1, 2009). As a 
consequence, Elder’s 1997 conviction was not a conviction for 
a  felony  drug  offense  within  the  meaning  of  §  841,  and  the 
district court’s finding to the contrary was plainly erroneous. 
The government agrees and correctly concedes that the man‐
datory life sentence was improper. We therefore vacate Elder’s 
sentence and remand for a complete resentencing in conform‐
ity with this opinion.2 
                                       III. CONCLUSION 
   For the foregoing reasons, we affirm Elder’s conviction but 
vacate  his  sentence  and  remand  for  resentencing  consistent 
with this opinion. 
                 AFFIRMED IN PART; VACATED AND REMANDED IN PART. 




                                                 
      2  Elder also  challenges  the  district  court’s  finding  that  his 1999  Ari‐

zona conviction qualified as a felony drug offense. Because we conclude 
that Elder’s sentence must be vacated based solely on the district court’s 
erroneous finding regarding the 1997 conviction, we do not reach this ad‐
ditional argument. The parties are free to address the significance of the 
1999 conviction on remand.